UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2012 Date of reporting period:	March 1, 2011 — February 29, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Floating Rate Income Fund Annual report 2 | 29 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 46 About the Trustees 47 Officers 49 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have rebounded in 2012, despite concerns over the threat of another recession in Europe. U.S. stocks posted their strongest February in years, thanks to improving industrial output, consumer confidence, and unemployment data. Even the beleaguered housing market is showing early signs of recovery. Asia is benefiting from the global recovery, with China in particular seeing some improvements in manufacturing activity. While the eurozone may slip into another recession this year, economists believe the region could return to growth by the second half of 2012 if European officials devise a lasting plan to address the sovereign debt problem. We believe that the market turmoil in recent years presents opportunities to pursue returns for our shareholders. Putnam’s bottom-up, fundamental investment approach is designed for this type of environment, and our investment team is committed to uncovering returns, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr.Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A disciplined approach to seeking high current income and capital growth Putnam Floating Rate Income Fund invests mainly in floating-rate bank loans, which are loans issued by banks to corporations. Interest rates on these loans adjust to reflect changes in short-term rates — when rates rise, floating-rate loans pay a higher yield. Also, they are generally senior — or paid first in the event of bankruptcy — in a company’s capital structure and secured by the company’s assets, such as buildings and equipment. With these features, floating-rate loans can benefit from both rising interest rates and strong economic conditions — factors that pose risks to traditional bonds. When interest rates increase, floating-rate loans pay more income, which makes them more attractive to investors. For that reason, the prices of loans, unlike bonds, can be stable or can increase when rates rise. Economic growth also supports the revenues of companies that finance themselves with loans. Floating-rate loans are typically issuedon behalf of companies that lack investment-grade credit ratings. Like high-yield corporate bonds, floating-rate loans are considered to have a greater chance of default and can be illiquid. The advantage for investors is the “senior-secured” status of the loans, which gives them a higher claim on the company’s assets. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. To the extent the fund holds floating-rate loans, interest-rate risk may be reduced but will not be eliminated. While floating-rate loans are normally secured by specific collateral or assets of the issuer (so that holders of the loan, such as the fund, will have a priority claim on those assets in the event of default or bankruptcy of the issuer), the value of collateral may be insufficient to meet the issuer’s obligations, and the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. Background on bank loans Bank loans may be a less familiar asset class to many investors, but over many years, the market has grown to be a significant component of the fixed-income credit markets. By the year 2000, the floating-rate loan market had grown larger than the market for corporate high-yield bonds. Since the credit and financial crisis of 2008, these markets have changed again, as many corporations have moved to refinance their bank loans by issuing high-yield debt, in order to gain greater financial flexibility. While there is no formal clearinghouse for bank loans, like a stock exchange, third-party services provide pricing information to facilitate trading. Growth also allows a greater number and variety of companies to obtain financing through bank loans, increasing the diversification opportunities for funds that invest in bank loans. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s primary benchmark, the Barclays Capital U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s classAshares. 4 Interview with your fund’s portfolio manager How would you describe the market environment during the fund’s fiscal year ended February 29, 2012? While the fund and the market finished the 12-month period on a positive note, the year was defined by an exceptional level of volatility in the leveraged loan market. Despite increased investor uncertainty at the beginning of 2011 stemming from the unrest in the Middle East and the disasters in Japan, the leveraged loan market posted solid performance through July of last year, with new issuance up sharply and fundamentals generally strong. In August, however, investors’ risk appetites disappeared when Standard & Poor’s [S&P] downgraded U.S. Treasury debt on the heels of Congress’s last-minute political brinksmanship surrounding attempts to raise the debt ceiling. At the same time, concerns stemming from the European sovereign debt situation escalated, as some form of default began to appear more likely. The end result was one of the worst months on record in August, with the S&P/LSTA Leveraged Loan Index down more than 4%. Since then, the leveraged loan market has bounced back sharply, with a particularly strong showing in October. Around that time, the United States reported better-than-expected economic data, while investors found reason for increased optimism that the debt situation in Europe would not spark a wave of defaults or a widespread downturn This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 2/29/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 15–16. 5 in the financial industry. While the situation in Europe remains fluid, we believe steps are being taken in the right direction, and that even if the outlook for the Continent worsens, the potential implications for U.S. corporations are fairly limited. Against this backdrop, I’m pleased to report that the fund outperformed its benchmarks and the average return of its Lipper peer group during the period. What factors drove the fund’s outperformance of the benchmarks? We generally manage the fund with a focus on larger, higher-quality loans within the high-yield loan market, with only a limited exposure to debt rated CCC or below. That segment of the market sold off dramatically in August when investors began moving money out of the asset class, and our positioning helped insulate performance somewhat. Generally solid security selection, which is the cornerstone of our investment philosophy, also helped relative performance over the period. What industry groups affected performance versus the Barclays Capital U.S. High Yield Loan Index? Active management in general was key to the fund’s performance. The two worst-performing sectors in the index during the period were diversified media and utilities, both of which recorded sizable losses. The fund held underweight positions in both areas, and its limited exposure aided relative results. At the same time, the fund held an overweight position in the retail sector, which posted solid gains during the period. BJ’s Credit qualities are shown as a percentage of net assets as of 2/29/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. Cash is also shown in the net cash category. The fund itself has not been rated by an independent ratingagency. 6 Wholesale Club and Toys “R” Us were two examples of holdings in the sector that helped relative returns. During the period, the Federal Reserve indicated its intention to keep short-term interest rates low until 2014. How attractive are floating-rate notes in general in an environment of low and stable interest rates? As I’ve mentioned before, in my opinion, there are three fundamental reasons to own floating-rate bonds. First, they generally offer an attractive yield advantage relative to other bonds in this environment. Second, the prices of floating-rate bonds are less influenced by interest-rate changes, and therefore offer a degree of protection from rising long-term rates. Third, floating-rate bonds offer investors higher coupons when short-term rates rise. While the Federal Reserve’s announcement that the benchmark for short-term rates would be on hold until 2014 has made the third reason somewhat less compelling, I believe the first two reasons are still very much a part of the story behind the floating-rate asset class. Today, the yield premium that floating-rate bonds currently offer over Treasuries is notably higher than the long-term average. This could lead to future price appreciation if that “spread” tightens. Although the Fed may anchor short-term This table shows the fund’s top 10 individual holdings by percentage of the fund’s net assets that each represented as of 2/29/12. Short-term holdings are excluded. Holdings will vary over time. 7 rates for the next two years, if the economy avoids a recession and continues to show signs of improvement, I believe investors may benefit from positioning a portion of their portfolios to hedge against rising long-term rates. What is your outlook for the floating-rate market over the next several months, and how are you positioning the fund? Of the three market dimensions we analyze, our outlook for fundamentals and valuation are currently positive, while we are neutral on the technical environment. In terms of valuation, although prices have rebounded over the past few months, the broad-based selloff this past summer created a number of attractive opportunities relative to historical averages. Looking at fundamentals, economic data at the macro level have been gradually improving, but the fiscal health of issuers has been and remains quite solid. At less than 1%, the default rate remained well below its long-term average, which is almost 4%. As we’ve discussed in the past, the severity of the 2008–2009 credit crisis purged the market of many of the weaker companies; those that survived aggressively cut costs and have managed to maintain healthy balance sheets, in our view, even in an environment of slow economic growth. Technicals also generally have been supportive. With interest rates at historic lows, companies have been able to refinance their existing bank debt by issuing bonds and paying off their loans. Meanwhile, overall demand was strong throughout 2011, with This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and accrued interest, if any. Holdings will vary over time. 8 the notable exception of the third quarter’s significant outflows. In terms of positioning the portfolio, we continue to emphasize more liquid bank loans with higher credit qualities and strong collateral valuations. We continue to believe the markets could experience an increase in mergers and acquisitions, which would translate into a broader set of investment opportunities as corporations secure new bank loans to make acquisitions; despite the increased loan activity in 2011, the net supply remained negative, as much of the recent activity primarily has been focused on refinancing existing debts. As always, we will seek to maintain a well-diversified portfolio, and we continue to believe that a measured approach based on intensive fundamental research is the best way to generate competitive performance in an uncertain economic environment. Thanks for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and RobertL. Salvin. IN THE NEWS Europe looks as if it may be headed back into recession. Sharp declines in household spending, exports, and manufacturing activity led to an economic downdraft in the final months of 2011. Economic output for the 17 eurozone countries contracted 0.3% from October to December, according to Eurostat, the European Union’s statistics office. Officials are forecasting a recession in 2012, the region’s second slowdown in three years. However, there are vast differences in health among the various eurozone economies. Officials warn that Greece is likely to remain in recession in 2012 and will likely not return to growth until 2014. Conversely, Germany and France, the eurozone’s largest and healthiest economies, are seen avoiding recession this year. If European officials can find a solution to stave off financial crises for the region’s most indebted member countries, economists believe that growth could turn positive in the second half of 2012. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/12 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 28.87% 27.50% 24.02% 24.02% 21.66% 21.66% 27.68% 26.60% 26.48% 31.02% Annual average 3.41 3.26 2.88 2.88 2.62 2.62 3.28 3.16 3.15 3.63 5 years 13.63 12.56 11.03 11.03 9.45 9.45 12.98 12.03 12.19 15.21 Annual average 2.59 2.39 2.11 2.11 1.82 1.82 2.47 2.30 2.33 2.87 3 years 47.92 46.47 46.52 46.52 44.62 44.62 47.52 46.43 46.85 49.14 Annual average 13.94 13.57 13.58 13.58 13.09 13.09 13.84 13.56 13.66 14.25 1 year 2.91 1.90 2.76 1.78 2.15 1.17 2.88 2.05 2.66 3.19 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased class A or M shares prior to this date received a lower after-sales-charge return. Also effective April 5, 2010, the contingent deferred sales charge (CDSC) for class B shares was lowered. Investors who purchased class B shares prior to April 5, 2010, would pay a CDSC of 3% for shares redeemed in the first year, declining over time to 1% for shares redeemed in the fourth year, and no CDSC thereafter. Effective April 5, 2010, class B share returns after the CDSC reflect the applicable CDSC, which is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of classA shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 2/29/12 Barclays Capital U.S. High S&P/LSTA Leveraged Loan Lipper Loan Participation Yield Loan Index* Index (LLI)† Funds category average‡ Life of fund — 44.47% 28.28% Annual average — 4.97 3.28 5 years 24.62% 24.33 12.51 Annual average 4.50 4.45 2.31 3 years 62.58 61.33 49.00 Annual average 17.59 17.28 14.15 1 year 1.82 2.05 2.28 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s primary benchmark, the Barclays Capital U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. † Life-of-fund returns are from 7/31/04 to 2/29/12 because only data from the month-end closest to the fund’s inception date (8/4/04) is available. ‡ Over the 1-year, 3-year, 5-year, and life-of-fund periods ended 2/29/12, there were 117, 99, 70, and 40 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,402 and $12,166, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $12,660. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,648 and $13,102, respectively. * These returns are from 7/31/04 to 2/29/12 because only data from the month-end closest to the fund’s inception date (8/4/04) is available. 11 Fund price and distribution information For the 12-month period ended 2/29/12 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.422690 $0.405432 $0.357964 $0.418363 $0.401105 $0.444492 Capital gains — Return of capital* 0.003867 0.003709 0.003275 0.003827 0.003669 0.004066 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/28/11 $8.93 $9.02 $8.93 $8.93 $8.93 $9.00 $8.93 $8.94 2/29/12 8.75 8.84 8.75 8.75 8.75 8.82 8.75 8.76 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 4.58% 4.54% 4.37% 3.80% 4.53% 4.49% 4.32% 4.84% Current 30-day SEC yield 2 N/A 4.45 4.34 3.77 N/A 4.26 4.32 4.84 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * See page 46. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 29.95% 28.58% 25.04% 25.04% 22.47% 22.47% 28.74% 27.66% 27.36% 32.00% Annual average 3.48 3.34 2.96 2.96 2.68 2.68 3.35 3.24 3.21 3.69 5 years 14.18 13.10 11.61 11.61 9.83 9.83 13.55 12.60 12.63 15.66 Annual average 2.69 2.49 2.22 2.22 1.89 1.89 2.57 2.40 2.41 2.95 3 years 47.83 46.23 46.22 46.22 44.30 44.30 47.36 46.27 46.50 48.67 Annual average 13.92 13.50 13.50 13.50 13.00 13.00 13.80 13.51 13.57 14.13 1 year 3.78 2.76 3.61 2.62 3.00 2.01 3.75 2.91 3.41 3.94 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 2/28/11 1.04% 1.24% 1.79% 1.09% 1.29% 0.79% Annualized expense ratio for the six-month period ended 2/29/12* 1.04% 1.24% 1.79% 1.09% 1.29% 0.79% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2011, to February 29, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.35 $6.38 $9.20 $5.61 $6.63 $4.07 Ending value (after expenses) $1,069.60 $1,068.70 $1,067.10 $1,069.50 $1,068.20 $1,072.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 29, 2012, use the following calculation method. To find the value of your investment on September 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.22 $6.22 $8.97 $5.47 $6.47 $3.97 Ending value (after expenses) $1,019.69 $1,018.70 $1,015.96 $1,019.44 $1,018.45 $1,020.93 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital U.S. High Yield Loan Index is an unmanaged index of U.S.-dollar denominated syndicated term loans. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index (LLI) is an unmanaged index of U.S. leveraged loans. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 15 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts andtransactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2012, Putnam employees had approximately $345,000,000 and the Trustees had approximately $78,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Floating Rate Income Fund (the fund), a series of Putnam Funds Trust, including the funds portfolio, as of February 29, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of February 29, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Floating Rate Income Fund as of February 29, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts April 13, 2012 18 The fund’s portfolio 2/29/12 SENIOR LOANS (83.5%)* c Principal amount Value Advertising and marketing services (1.1%) Affinion Group, Inc. bank term loan FRN 5s, 2016 $2,947,550 $2,755,960 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,206,550 2,217,583 Automotive (0.9%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 2,980,000 2,989,313 Schaeffler AG bank term loan FRN Ser. C2, 6s, 2017 (Germany) 1,000,000 1,002,750 Basic materials (4.7%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 3,109,375 3,101,602 Fairmount Minerals, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2017 2,790,000 2,799,299 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 90,294 93,530 Momentive Specialty Chemicals BV bank term loan FRN Ser. C2, 4 3/8s, 2015 (Netherlands) 289,333 282,461 Momentive Specialty Chemicals BV bank term loan FRN Ser. C1, 4.063s, 2015 676,346 660,283 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 3,037,050 2,961,124 Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) 2,992,500 2,955,094 Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 1,133,550 1,127,882 Omnova Solutions, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 3,100 3,170 Styron Corp. bank term loan FRN 6s, 2017 2,557,292 2,306,678 Taminco Group NV bank term loan FRN Ser. B, 6 1/4s, 2018 (Belguim) 2,000,000 2,010,626 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,799,286 1,798,836 Tronox, Inc. bank term loan FRN Ser. DD, 4 1/4s, 2017 U 490,714 490,592 Biotechnology (1.8%) Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,221,338 2,221,338 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,835,000 1,852,040 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 900,000 896,625 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 2,985,000 2,966,344 Broadcasting (4.9%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.92s, 2016 6,924,972 5,679,675 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 2,400,000 2,407,176 Entercom Radio, LLC bank term loan FRN Ser. B, 6.27s, 2018 2,968,000 2,975,420 Gray Television, Inc. bank term loan FRN Ser. B, 3.8s, 2014 2,871,007 2,833,655 LIN Television Corp. bank term loan FRN Ser. B, 5s, 2018 1,000,000 1,005,000 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 1,488,750 1,464,558 Univision Communications, Inc. bank term loan FRN 4.546s, 2017 5,656,788 5,263,171 Building materials (1.2%) Goodman Global, Inc. bank term loan FRN 9s, 2017 698,727 706,588 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 990,526 995,301 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 3,558,112 3,526,979 19 SENIOR LOANS (83.5%)* c cont. Principal amount Value Capital goods (4.9%) Autoparts Holdings, Ltd. bank term loan FRN 10 1/2s, 2018 (New Zealand) $1,000,000 $975,000 Autoparts Holdings, Ltd. bank term loan FRN 6 1/2s, 2017 (New Zealand) 997,500 999,994 Colfax Corp. bank term loan FRN Ser. B, 4 1/2s, 2019 2,000,000 2,001,772 Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 2,985,000 3,012,364 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 2,490,000 2,481,701 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 1,850,240 1,868,358 Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 3,436,376 3,470,025 Sensus USA, Inc. bank term loan FRN 8 1/2s, 2018 1,000,000 995,000 Sequa Corp. bank term loan FRN 6 1/4s, 2014 1,000,000 999,063 SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,380,000 1,386,900 SRAM Corp. bank term loan FRN 4.77s, 2018 538,622 535,592 Tenneco, Inc. bank term loan FRN Ser. B, 4.77s, 2016 1,970,000 1,970,000 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 997,500 1,004,981 Commercial and consumer services (4.5%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,900,800 1,897,631 Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 1,069,230 1,042,499 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 4,326,069 4,311,650 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,743,590 1,734,872 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.403s, 2014 2,509,075 2,335,530 Sabre, Inc. bank term loan FRN 2.349s, 2014 4,147,067 3,893,059 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.851s, 2014 1,213,030 1,196,351 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.77s, 2014 121,004 119,340 Travelport, LLC bank term loan FRN Ser. B, 5.081s, 2015 2,996,292 2,541,497 Travelport, LLC bank term loan FRN Ser. S, 5.079s, 2015 674,231 571,893 Communication services (6.9%) AMC Networks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,990,000 1,980,050 Asurion Corp. bank term loan FRN 9s, 2019 1,500,000 1,525,313 Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,414,773 1,409,271 CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.77s, 2014 1,000,000 984,375 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 2,500,000 2,475,448 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.83s, 2016 2,563,728 2,544,500 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 3,000,000 2,984,463 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 2,975,013 2,978,731 Intelsat SA bank term loan FRN 3.296s, 2014 (Luxembourg) 2,125,000 2,070,547 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 2,670,000 2,690,025 Level 3 Financing, Inc. bank term loan FRN Ser. B3, 5 3/4s, 2018 1,500,000 1,511,250 20 SENIOR LOANS (83.5%)* c cont. Principal amount Value Communication services cont. MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4.063s, 2018 $2,345,945 $2,326,884 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 2,985,000 2,977,538 US Telepacific Corp. bank term loan FRN 5 3/4s, 2017 2,234,865 2,122,190 Consumer (0.4%) Visant Corp. bank term loan FRN 5 1/4s, 2016 1,883,759 1,803,700 Consumer cyclicals (3.4%) AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 1/4s, 2018 2,000,000 1,968,750 Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 1,726,477 1,712,809 Aramark Corp. bank term loan FRN Ser. C, 0.145s, 2016 113,542 112,643 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 230,300 237,324 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.276s, 2015 815,003 764,211 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.276s, 2015 3,000,000 2,808,750 MGM Resorts International bank term loan FRN Ser. D, 7s, 2014 987,957 990,581 Realogy Corp. bank term loan FRN 4.545s, 2013 390,283 387,551 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,000,000 1,030,000 Realogy Corp. bank term loan FRN Ser. B, 4.691s, 2016 2,089,768 1,935,213 Toys “R” Us, Inc. bank term loan FRN 6s, 2016 2,955,000 2,955,591 Consumer staples (9.0%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 2,925,189 2,918,578 Avis Budget Group, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 498,750 503,738 BJ’s Wholesale Club, Inc. bank term loan FRN 10s, 2018 1,000,000 1,028,750 BJ’s Wholesale Club, Inc. bank term loan FRN 7s, 2018 1,995,000 2,015,092 Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,601,970 2,591,302 Claire’s Stores, Inc. bank term loan FRN 3.068s, 2014 4,421,859 4,181,650 Dave & Buster’s, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,392,569 1,384,736 Dean Foods Co. bank term loan FRN Ser. A1, 3.27s, 2014 768,831 757,683 Dean Foods Co. bank term loan FRN Ser. B2, 3.567s, 2017 1,463,016 1,429,549 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 3,343,200 3,289,150 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,387,793 1,385,469 Huish Detergents, Inc. bank term loan FRN 4.52s, 2014 1,375,000 1,125,208 NPC International, Inc. bank term loan FRN Ser. B, 6 3/4s, 2018 2,000,000 2,017,500 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 2,000,000 2,007,084 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,293,450 3,288,263 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 953,693 Rite Aid Corp. bank term loan FRN Ser. B, 2.038s, 2014 1,474,589 1,441,411 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 3,081,607 3,083,807 US Foodservice bank term loan FRN Ser. B, 5 3/4s, 2017 2,977,500 2,952,688 West Corp. bank term loan FRN Ser. B5, 4.528s, 2016 1,412,758 1,411,581 Energy (2.3%) Buffalo Gulf Coast Terminals bank term loan FRN 7 1/2s, 2017 1,995,000 1,985,025 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,337,204 2,323,015 21 SENIOR LOANS (83.5%)* c cont. Principal amount Value Energy cont. Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 $2,102,247 $2,087,981 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 3,571,050 3,564,911 Entertainment (0.6%) Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,800,000 2,787,610 Financials (4.2%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 3,820,000 3,473,018 CB Richard Ellis Services, Inc. bank term loan FRN Ser. C, 3.521s, 2018 1,990,000 1,976,733 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 1,711,604 1,722,302 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 642,218 641,816 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,550,000 2,536,294 Lone Star Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 1,045,000 1,058,063 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,500,000 1,515,000 Nuveen Investments, Inc. bank term loan FRN Ser. B, 6.065s, 2017 1,754,969 1,750,582 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.568s, 2014 1,390,711 1,380,281 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 2,280,000 2,262,900 Gaming and lottery (3.3%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 1,977,538 1,982,778 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.77s, 2015 3,087,500 3,001,306 Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 790,000 768,275 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,407,928 3,404,735 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.3s, 2014 ‡‡ 1,371,083 1,283,105 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.3s, 2014 780,465 730,385 Harrah’s Operating Co., Inc. bank term loan FRN Ser. B3, 3.279s, 2015 1,400,895 1,314,090 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 2,257,200 2,259,044 Health-care services (5.5%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 2,812,385 2,805,354 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,475,000 2,480,569 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,977,500 2,967,079 HCA, Inc. bank term loan FRN Ser. B3, 3.52s, 2018 2,672,010 2,627,104 Health Management Associates, Inc. bank term loan FRN Ser. B, 3.99s, 2018 3,375,000 3,356,016 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 2,267,863 2,248,019 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,492,500 1,436,531 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 3,478,269 3,397,111 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,947,892 2,942,365 Lodging/Tourism (0.4%) Station GVR Acquisition, LLC bank term loan FRN 6 1/4s, 2016 1,896,977 1,837,696 Media (1.3%) Nielsen Finance LLC bank term loan FRN Ser. A, 2.295s, 2013 7,171 7,145 Nielsen Finance LLC bank term loan FRN Ser. C, 3.545s, 2016 2,281,470 2,286,765 22 SENIOR LOANS (83.5%)* c cont. Principal amount Value Media cont. Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 4.045s, 2016 $1,396,720 $1,396,720 TWCC Holding Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 1,985,000 1,987,481 Medical technology (2.2%) Alliance Healthcare Services, Inc. bank term loan FRN 7 1/4s, 2016 1,843,261 1,640,502 Biomet, Inc. bank term loan FRN Ser. B, 3.464s, 2015 1,839,420 1,819,563 ConvaTec, Inc. bank term loan FRN Ser. B, 5 3/4s, 2016 2,970,000 2,954,223 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 3,315,000 3,370,052 Pharmaceuticals (0.9%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,995,000 2,005,599 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 (Canada) 2,000,000 1,985,000 Publishing (2.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.52s, 2014 3,056,216 2,828,275 Cenveo, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 1,459,789 1,453,099 Dex Media West, LLC bank term loan FRN Ser. A, 7 1/4s, 2014 829,198 474,301 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.52s, 2014 172,985 50,922 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 2,011,036 591,999 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 750,387 220,895 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 144,518 54,756 Supermedia, Inc. bank term loan FRN 11s, 2015 2,286,083 1,158,283 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 4,264,063 2,774,306 Retail (5.9%) Academy, Ltd. bank term loan FRN 6s, 2018 2,000,000 2,000,358 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 3,317,738 3,316,722 Gymboree Corp. bank term loan FRN 5s, 2018 3,465,000 3,265,763 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 3,970,000 3,889,719 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,367,947 1,348,397 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 1,667,000 1,667,417 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 1,384,892 1,379,699 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,067,429 2,064,844 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 3,968,000 3,932,637 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 2,940,000 2,924,824 Technology (6.9%) Avaya, Inc. bank term loan FRN Ser. B3, 5.006s, 2017 5,500,010 5,339,921 Ceridian Corp. bank term loan FRN 3.271s, 2014 2,455,198 2,324,596 Epicor Software Corp. bank term loan FRN 5s, 2018 1,395,992 1,370,690 Fidelity National Information Services, Inc. bank term loan FRN Ser. B, 4 1/4s, 2016 2,000,000 2,009,966 First Data Corp. bank term loan FRN 4.277s, 2018 5,990,668 5,369,136 First Data Corp. bank term loan FRN Ser. B1, 3.027s, 2014 385,978 368,930 First Data Corp. bank term loan FRN Ser. B3, 3.027s, 2014 155,772 148,763 23 SENIOR LOANS (83.5%)* c cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. bank term loan FRN 4.545s, 2016 $4,275,675 $4,148,474 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 6 3/4s, 2019 2,500,000 2,510,158 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,250,000 1,228,906 NXP Funding, LLC bank term loan FRN Ser. A2, 5 1/2s, 2017 (Netherlands) 997,500 992,513 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.039s, 2016 2,450,794 2,443,606 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 1,980,000 1,984,455 Transportation (1.1%) RailAmerica, Inc. bank term loan FRN Ser. B, 4s, 2019 1,500,000 1,497,188 Swift Transportation Company, LLC bank term loan FRN 6s, 2016 3,268,743 3,269,560 Utilities and power (3.0%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 1,985,000 1,985,413 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,191,000 1,181,241 Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 997,500 1,023,934 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 997,500 987,704 GenOn Energy, Inc. bank term loan FRN Ser. B, 6s, 2017 2,962,500 2,917,322 NRG Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 1,990,000 1,981,984 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.795s, 2017 5,330,362 2,968,713 Total senior loans (cost $373,760,410) CORPORATE BONDS AND NOTES (14.0%)* Principal amount Value Basic materials (1.6%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $1,000,000 $1,060,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 5.003s, 2014 850,000 779,875 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 1,055,000 Lyondell Chemical Co. company guaranty notes 11s, 2018 996,682 1,092,613 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,000,000 1,067,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 508,750 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.297s, 2014 1,000,000 692,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 734,000 748,680 Capital goods (1.3%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,000,000 1,020,000 Berry Plastics Corp. company guaranty sr. notes FRN 5.322s, 2015 3,000,000 3,011,250 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.922s, 2014 1,000,000 940,000 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 725,000 754,914 24 CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Communication services (2.7%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 $750,000 $757,500 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 1,167,000 1,234,103 Crown Castle International Corp. sr. unsec. notes 9s, 2015 500,000 550,625 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,140,000 1,279,650 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 1,000,000 1,072,500 iPCS, Inc. company guaranty sr. notes FRN 2.672s, 2013 1,440,000 1,386,000 Kabel BW Holdings GMBH 144A company guaranty sr. notes 5.676s, 2018 (Germany) EUR 1,250,000 1,679,264 Level 3 Financing, Inc. 144A company guaranty FRN 4.506s, 2015 $1,000,000 970,000 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,750,000 1,728,125 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 700,000 754,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 500,000 536,250 Consumer cyclicals (3.2%) AMC Entertainment, Inc. sr. sub. notes 8s, 2014 350,000 350,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,160,000 1,226,700 Aramark Corp. company guaranty sr. unsec. notes FRN 4.047s, 2015 1,000,000 996,250 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 500,000 547,500 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 817,500 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,097,000 1,239,610 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 2,000,000 2,514,886 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.146s, 2014 625,000 624,938 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 1,000,000 1,115,000 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 500,000 568,750 MGM Resorts International sr. notes 10 3/8s, 2014 750,000 853,125 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 757,950 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 440,000 454,300 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 315,000 334,294 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,032,500 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 500,000 569,375 Consumer staples (0.7%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 3.003s, 2014 1,000,000 970,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,135,000 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 579,375 Libbey Glass, Inc. sr. notes 10s, 2015 450,000 483,188 25 CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Energy (1.7%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 $500,000 $502,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,000,000 1,150,000 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 850,000 922,250 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,000,000 1,015,000 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,000,000 1,115,000 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 750,000 817,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 4.206s, 2014 1,425,000 1,414,280 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 535,000 Financials (1.4%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,000,000 1,010,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 1,000,000 935,932 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014 750,000 766,875 Citigroup, Inc. sub. notes 5s, 2014 750,000 780,790 Goldman Sachs Group LP sr. unsec. notes FRN 1.527s, 2014 1,500,000 1,464,830 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,200,000 1,140,000 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 190,000 176,225 Health care (0.5%) Select Medical Holdings Corp. sr. unsec. notes FRN 6.267s, 2015 1,000,000 895,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,000,000 1,032,500 Technology (0.1%) L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 487,000 497,958 Utilities and power (0.8%) AES Corp. (The) sr. unsec. unsub. notes 7 3/4s, 2014 750,000 815,625 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,500,000 1,413,750 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,240,000 1,264,800 Total corporate bonds and notes (cost $60,618,001) COMMON STOCKS (—%)* Shares Value Harry & David Holdings, Inc.† 305 $24,248 Total common stocks (cost $500,000) 26 SHORT-TERM INVESTMENTS (1.5%)* Principal amount/shares Value U.S. Treasury bills with effective yields ranging from 0.092% to 0.096%, August 23, 2012 $202,000 $201,885 U.S. Treasury bills with an effective yield of 0.088%, May 3, 2012 79,000 78,990 U.S. Treasury bills with an effective yield of 0.066%, June 28, 2012 120,000 119,962 Putnam Money Market Liquidity Fund 0.09% e 6,332,373 6,332,373 Total short-term investments (cost $6,733,240) TOTAL INVESTMENTS Total investments (cost $441,611,651) Key to holding’s currency abbreviations EUR Euro Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures . * Percentages indicated are based on net assets of $440,355,495. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 8). At the close of the reporting period, the fund maintained liquid assets totaling $3,001,775 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 27 FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $6,605,707) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 3/22/12 $4,154,298 $4,109,351 $(44,947) Royal Bank of Scotland PLC (The) Euro Buy 3/22/12 800,508 791,476 9,032 State Street Bank and Trust Co. Euro Buy 3/22/12 149,762 148,188 1,574 UBS AG Canadian Dollar Buy 3/22/12 2,526 2,506 20 Euro Buy 3/22/12 1,534,928 1,518,797 16,131 Westpac Banking Corp. Canadian Dollar Buy 3/22/12 35,660 35,389 271 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/29/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, NA DJ LCDX NA Series 16 Version 1 Index — $(7,500) $2,940,000 6/20/16 (250 bp) $(29,258) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at February 29, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 28 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $24,248 $— $— Total common stocks — — Corporate bonds and notes — 61,515,405 — Senior loans — 367,560,897 — Short-term investments 6,332,373 400,837 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $(17,919) Credit default contracts (21,758) Totals by level $— $— The accompanying notes are an integral part of these financial statements. 29 Statement of assets and liabilities 2/29/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $435,279,278) $429,501,387 Affiliated issuers (identified cost $6,332,373) (Note 6) 6,332,373 Cash 4,442,549 Interest and other receivables 2,694,144 Receivable for shares of the fund sold 877,876 Receivable for investments sold 15,997,663 Unrealized appreciation on forward currency contracts (Note 1) 27,028 Premium paid on swap contracts (Note 1) 7,500 Total assets LIABILITIES Distributions payable to shareholders 578,483 Payable for investments purchased 15,564,692 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 485,807 Payable for shares of the fund repurchased 2,193,675 Payable for compensation of Manager (Note 2) 200,931 Payable for investor servicing fees (Note 2) 54,618 Payable for custodian fees (Note 2) 11,737 Payable for Trustee compensation and expenses (Note 2) 57,178 Payable for administrative services (Note 2) 1,793 Payable for distribution fees (Note 2) 160,805 Unrealized depreciation on forward currency contracts (Note 1) 44,947 Unrealized depreciation on swap contracts (Note 1) 29,258 Other accrued expenses 141,101 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $516,183,765 Distributions in excess of net investment income (Note 1) (1,296,162) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (68,707,389) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (5,824,719) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($217,706,925 divided by 24,867,655 shares) $8.75 Offering price per class A share (100/99.00 of $8.75)* $8.84 Net asset value and offering price per class B share ($9,539,499 divided by 1,089,971 shares)** $8.75 Net asset value and offering price per class C share ($81,184,916 divided by 9,278,846 shares)** $8.75 Net asset value and redemption price per class M share ($4,920,943 divided by 562,206 shares) $8.75 Offering price per class M share (100/99.25 of $8.75)* $8.82 Net asset value, offering price and redemption price per class R share ($509,260 divided by 58,189 shares) $8.75 Net asset value, offering price and redemption price per class Y share ($126,493,952 divided by 14,437,592 shares) $8.76 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 31 Statement of operations Year ended 2/29/12 INVESTMENT INCOME Interest (net of foreign tax of $10,047) (including interest income of $19,338 from investments in affiliated issuers) (Note 6) $28,135,911 Total investment income EXPENSES Compensation of Manager (Note 2) 2,791,556 Investor servicing fees (Note 2) 681,921 Custodian fees (Note 2) 25,312 Trustee compensation and expenses (Note 2) 33,812 Administrative services (Note 2) 14,735 Distribution fees — Class A (Note 2) 642,312 Distribution fees — Class B (Note 2) 44,961 Distribution fees — Class C (Note 2) 871,304 Distribution fees — Class M (Note 2) 19,887 Distribution fees — Class R (Note 2) 2,832 Other 237,939 Total expenses Expense reduction (Note 2) (1,372) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 171,117 Net realized gain on swap contracts (Note 1) 122,781 Net realized gain on foreign currency transactions (Note 1) 107,649 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 47,953 Net unrealized depreciation of investments and swap contracts during the year (14,269,211) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 2/29/12 Year ended 2/28/11 Operations: Net investment income $22,770,712 $18,712,231 Net realized gain on investments and foreign currency transactions 401,547 5,063,331 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (14,221,258) 8,766,180 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,611,189) (10,806,651) Class B (468,831) (431,636) Class C (3,612,804) (2,956,862) Class M (322,399) (175,150) Class R (26,337) (14,969) Class Y (6,537,620) (5,046,925) From return of capital Class A (115,371) — Class B (4,289) — Class C (33,051) — Class M (2,949) — Class R (241) — Class Y (59,808) — Redemption fees (Note 1) 32,924 20,606 Increase (decrease) from capital share transactions (Note 4) (42,252,683) 144,675,874 Total increase (decrease) in net assets NET ASSETS Beginning of year 497,419,142 339,613,113 End of year (including distributions in excess of net investment income of $1,296,162 and $976,611, respectively) The accompanying notes are an integral part of these financial statements. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income of capital distributions fees e end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A February 29, 2012 .41 (.17) (.42) — e — 1.03 4.73 100 February 28, 2011 .43 .31 (.44) — — 1.04 4.86 79 February 28, 2010 .35 1.81 (.35) — — 1.10 d 4.28 d 54 February 28, 2009 .44 (2.09) (.43) — — 1.06 d 5.26 d 46 February 29, 2008 .64 (1.12) (.65) — — 1.04 d 6.53 d 65 Class B February 29, 2012 .40 (.17) (.41) — e — 1.23 4.56 100 February 28, 2011 .40 .32 (.41) — — 1.27 4.60 79 February 28, 2010 .29 1.82 (.30) — — 1.70 d 3.66 d 54 February 28, 2009 .39 (2.09) (.38) — — 1.66 d 4.67 d 46 February 29, 2008 .58 (1.12) (.60) — — 1.64 d 5.93 d 65 Class C February 29, 2012 .35 (.17) (.36) — e — 1.78 4.01 100 February 28, 2011 .36 .32 (.37) — — 1.79 4.10 79 February 28, 2010 .28 1.81 (.29) — — 1.85 d 3.52 d 54 February 28, 2009 .37 (2.07) (.37) — — 1.81 d 4.54 d 46 February 29, 2008 .56 (1.12) (.58) — — 1.79 d 5.80 d 65 Class M February 29, 2012 .41 (.17) (.42) — e — 1.08 4.68 100 February 28, 2011 .42 .31 (.43) — — 1.10 4.81 79 February 28, 2010 .33 1.82 (.34) — — 1.25 d 4.13 d 54 February 28, 2009 .43 (2.09) (.42) — — 1.21 d 5.17 d 46 February 29, 2008 .62 (1.11) (.64) — — 1.19 d 6.41 d 65 Class R February 29, 2012 .39 (.17) (.40) — e — 1.28 4.50 100 February 28, 2011 .40 .31 (.41) — — 1.29 4.62 79 February 28, 2010 .33 1.81 (.33) — — 1.35 d 4.05 d 54 February 28, 2009 .41 (2.08) (.41) — — 1.31 d 5.09 d 46 February 29, 2008 .60 (1.10) (.63) — — 1.29 d 6.05 d 65 Class Y February 29, 2012 .44 (.18) (.44) — e — .78 5.01 100 February 28, 2011 .45 .32 (.46) — — .79 5.09 79 February 28, 2010 .37 1.81 (.37) — — .85 d 4.52 d 54 February 28, 2009 .46 (2.09) (.45) — — .81 d 5.63 d 46 February 29, 2008 .66 (1.11) (.68) — — .79 d 6.89 d 65 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February28, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets February 28, 2010 0.07% February 28, 2009 0.09 February 29, 2008 0.02 February 28, 2007 0.01 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 36 Notes to financial statements 2/29/12 Note 1: Significant accounting policies Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Floating Rate Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income. Preservation of capital is a secondary goal. The fund invests mainly in corporate loans and debt securities that have floating rates of interest and other corporate debt securities. The fund invests mainly in obligations of U.S. issuers that are below-investment-grade in quality. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from March 1, 2011 through February 29, 2012. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. 37 Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk. 38 In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $66,705 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. 39 A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 29, 2012, the fund had a capital loss carryover of $68,237,657 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $26,042,207 $— $26,042,207 February 28, 2017 42,195,450 — 42,195,450 February 28, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $449,659 of losses recognized during the period from November 1, 2011 to February 29, 2012 to its fiscal year ending February 28, 2013. Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of post-October loss deferrals, dividends payable and defaulted bond interest. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $488,917 to decrease distributions in excess of net investment income, $352,795 to decrease paid-in-capital and $136,122 to increase accumulated net realized loss. 40 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $6,342,032 Unrealized depreciation (12,139,997) Net unrealized depreciation (5,797,965) Capital loss carryforward (68,237,657) Post-October loss (449,659) Cost for federal income tax purposes $441,631,725 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Effective March 1, 2012, investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,372 under the expense offset arrangements. 41 Each independent Trustee of the fund receives an annual Trustee fee, of which $343, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $694 and $38 from the sale of classA and classM shares, respectively, and received $6,642 and $10,603 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,341 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $472,718,751 and $518,794,482, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 2/29/12 Year ended 2/28/11 ClassA Shares Amount Shares Amount Shares sold 10,255,737 $90,052,858 19,035,461 $167,196,142 Shares issued in connection with reinvestment of distributions 1,196,946 10,381,682 983,926 8,624,412 11,452,683 100,434,540 20,019,387 175,820,554 Shares repurchased (17,695,089) (152,602,731) (9,316,204) (81,142,532) Net increase (decrease) 42 Year ended 2/29/12 Year ended 2/28/11 ClassB Shares Amount Shares Amount Shares sold 281,251 $2,454,799 538,888 $4,738,795 Shares issued in connection with reinvestment of distributions 45,766 396,739 40,043 350,812 327,017 2,851,538 578,931 5,089,607 Shares repurchased (411,909) (3,557,747) (433,914) (3,784,430) Net increase (decrease) Year ended 2/29/12 Year ended 2/28/11 ClassC Shares Amount Shares Amount Shares sold 2,876,482 $25,228,099 3,935,529 $34,646,887 Shares issued in connection with reinvestment of distributions 321,444 2,785,220 242,440 2,124,108 3,197,926 28,013,319 4,177,969 36,770,995 Shares repurchased (3,496,458) (30,069,208) (1,791,695) (15,639,147) Net increase (decrease) Year ended 2/29/12 Year ended 2/28/11 ClassM Shares Amount Shares Amount Shares sold 60,054 $529,233 518,308 $4,600,482 Shares issued in connection with reinvestment of distributions 33,602 291,136 17,015 149,144 93,656 820,369 535,323 4,749,626 Shares repurchased (351,964) (3,025,301) (57,518) (503,200) Net increase (decrease) Year ended 2/29/12 Year ended 2/28/11 ClassR Shares Amount Shares Amount Shares sold 43,968 $387,218 28,005 $246,308 Shares issued in connection with reinvestment of distributions 2,970 25,762 1,670 14,639 46,938 412,980 29,675 260,947 Shares repurchased (36,434) (310,609) (8,803) (76,621) Net increase Year ended 2/29/12 Year ended 2/28/11 ClassY Shares Amount Shares Amount Shares sold 13,210,342 $115,268,353 7,617,461 $67,085,121 Shares issued in connection with reinvestment of distributions 210,417 1,829,047 121,920 1,068,611 13,420,759 117,097,400 7,739,381 68,153,732 Shares repurchased (11,933,795) (102,317,233) (5,152,604) (45,023,657) Net increase 43 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $— Payables $21,758 Foreign exchange contracts Receivables 27,028 Payables 44,947 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $122,781 $122,781 Foreign exchange contracts 118,015 — 118,015 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $(95,436) $(95,436) Foreign exchange contracts 49,711 — 49,711 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $19,338 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $278,960,105 and $334,361,304, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 44 Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $490,714, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Tronox, Inc. $490,714 Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Note 10: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 45 Federal tax information (Unaudited) For the reporting period, a portion of the funds distribution represents a return of capital and is therefore not taxable to shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 46 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: Jacob Ballas Capital India, a non-banking finance company focused on private equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Denver. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility; CVR Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Senior Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations. Other directorships: Edison International; Southern California Edison Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: TransCanada Corporation, an energy company focused on natural gas transmission and power services; Exelon Corporation, an energy company focused on power services 47 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services, and founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of February 29, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 48 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 49 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager John A. Hill Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Elizabeth T. Kennan BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Robert T. Burns George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Marketing Services President Judith Cohen Putnam Retail Management Vice President, Clerk and One Post Office Square Jonathan S. Horwitz Assistant Treasurer Boston, MA 02109 Executive Vice President, Principal Executive Michael Higgins Custodian Officer, Treasurer Vice President, Senior Associate State Street Bank and Compliance Liaison Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Nancy E. Florek Legal Counsel Vice President and Vice President, Assistant Clerk, Ropes & Gray LLP Principal Financial Officer Assistant Treasurer and Proxy Manager Independent Registered Janet C. Smith Public Accounting Firm Vice President, Assistant Susan G. Malloy KPMG LLP Treasurer and Principal Vice President and Accounting Officer Assistant Treasurer Trustees Jameson A. Baxter, Chair Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam Floating Rate Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees February 29, 2012	$80,841	$	$6,700	$ — February 28, 2011	$68,664	$	$6,350	$ — For the fiscal years ended February 29, 2012 and February 28, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,700 and $6,350 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
